Title: From John Jacob Astor to Louisa Catherine Johnson Adams, 18 June 1818
From: Astor, John Jacob
To: Adams, Louisa Catherine Johnson


				
					Madam
					New york 18 June 1818
				
				I had the pleasure to rcveyour Request for a few articls from Canton which I have orderd—I thank you Madam for your Congratulations on the Marrage of my Son he requsts me to present to you his best Respects as Dos also Mrs. Bentzan & my Daughter I have the Honnor to be / Most Respetfully— / Madam your obd Set
				
					John Jacob Astor
				
				
			